DETAILED ACTION
Examiner acknowledges receipt of the reply filed 3/1/2021, in response to the non-final office action mailed 8/31/2020. 
Claims 1, 10, 11, 18, 21, 32-34, 38, 40, 44, 45, and 58-61 are pending.  Claims 3, 6, 13, 16, 27, 28, and 30 have been canceled.  Claims 58-61 are newly added.
Claims 33, 34, 38, 40, 44, and 45 are canceled in an examiner’s amendment set forth herein.  Withdrawn method claims 10 and 32 are rejoined herein.
Claims 1, 10, 11, 18, 21, 32, and 58-61 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 11, 18, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/21/2019 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
Examiner acknowledges that the petition for color drawings filed 8/6/2020, was granted on 9/29/2020.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 3, 6, 11, 13, 16, 18, 21, 27, 28, and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 3/1/2021.  
The rejection of claims 1, 3, 6, 11, 13, 16, 18, 21, 27, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 3/1/2021.  

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 11, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by of Zilberman et al. (WO 2012/120516- previously cited), as evidenced by 
	
Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 11, 18, 21, 27, 28, and 30 under 35 U.S.C. 103 as being unpatentable over Zilberman et al. (WO 2012/120516- previously cited), as evidenced by Aqueous (definition, the Free Dictionary, 3 pp., accessed 7/7/2019, at URL previously cited) and further in view of Lelkes et al. (U.S. 2012/0058090- previously cited), is withdrawn in view of the amendment filed 3/1/2021.  

Double Patenting- withdrawn
The rejection of claims 1, 11, 18, 21, 27, 28, and 30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,790,921 (hereinafter referred to as “the ‘921 patent”), in view of Zilberman et al. (WO 2012/120516- previously cited), as evidenced by Aqueous (definition, the Free Dictionary, 3 pp., accessed 7/7/2019, at URL thefreedictionary.com/aqueous; previously cited), is withdrawn in view of the amendment filed 3/1/2021.  
the rejection of claims 1, 11, 18, 21, 27, 28, and 30 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,744,262 (hereinafter referred to as “the ‘262 patent”), in view of Zilberman et al. (WO 2012/120516- previously cited), as evidenced by Aqueous (definition, the Free 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ming Chen on 3/17/2021.
The claims have been amended as follows: 
33. (Canceled)
34. (Canceled)
38. (Canceled)
40. (Canceled)
44. (Canceled)
45. (Canceled)
58. (Currently amended) A composition for inducing wound healing and tissue regeneration, wherein the composition comprises a bioactive peptide component of a soy protein isolate (SPI), wherein the SPI comprises a water soluble soy protein isolate (WSsoy), and wherein the composition comprises a protein Fraction 9 eluted during separation of WSsoy using reverse phase-high pressure liquid chromatography (RP-HPLC) using C18 with a linear gradient of elution (0-80% acetonitrile (ACN)) over 45 Leu-Asp-Val (LDV) motif.

Claims 1, 10, 11, 18, 21, 32, and 59-61 are allowed as set forth in the amendment filed 3/1/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed soy protein isolate (SPI) compositions of claims 1, 10, 11, 18, 21, 32, and 58-61 are free of the prior art.
The closest prior to the instant claims is Zilberman et al. (WO 2012/120516- previously cited).  
Zilberman et al. teach solution cast, crosslinked soy protein structures, characterized by mechanical and physical properties that are suitable for biomedical applications, and by a controllable release profile of bioactive agents therefrom (abstract).  The soy protein structures can be used in wound healing applications (e.g., p. 4, ll. 11-16; p. 10, ll. 18-22; p. 16, ll. 11-17; p. 17, ll. 18-26; p. 31, ll. 3-10).  The compositions can comprise crosslinked soy protein isolate (SPI) and a plasticizer (p. 4, ll. 17-20).  
However, Zilberman et al. do not teach or suggest SPI compositions that were obtained by the recited RP-HPLC fractionation and elution methods.  Accordingly, the instant claims are free of the prior art.


Conclusion
Claims 1, 10, 11, 18, 21, 32, and 58-61 are allowed. 
Claims 1, 10, 11, 18, 21, 32, and 59-61 are allowed as set forth in the amendment filed 3/1/2021.  Claim 58 is allowed as set forth in the above examiner’s amendment.  Claims 33, 34, 38, 40, 44, and 45 are canceled herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE HA/           Primary Examiner, Art Unit 1654